DETAILED ACTION

Election/Restrictions
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively small" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination this will simply be a greater or less than comparison.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sawada (U.S. Pat. No. 6,064,931).
Regarding claim 1, Sawada discloses a vehicle control system for controlling a behavior of a vehicle having steerable front road wheels, comprising: 
a steering angle sensor configured to detect a steering angle of the vehicle (col. 17, lines 34-36); and 
a controller (4 is an ECU), wherein the controller is configured to set an additional deceleration to be added to the vehicle based on a detection value of the steering angle sensor (col. 17, lines 30-50 discuss how the steering can effect the braking), and 
control the vehicle to generate the set additional deceleration in the vehicle, wherein the additional deceleration is set to be larger when a tire longitudinal spring constant of each road wheel of the vehicle is relatively small than when it is not relatively small (col. 6, lines 43-55 disclose how step 190 is about determining the spring constant of the tires.  This then feeds the braking, acceleration and drive force control.).
Regarding claim 2 which depends from claim 1, Sawada discloses further comprising 
a vehicle speed sensor (col. 4, lines 65- col. 5, line 5 discloses wheel) configured to detect a vehicle speed of the vehicle, 
wherein the controller is configured to set the additional deceleration such that a difference in the additional deceleration between when the tire longitudinal spring (addressed above),
 as the vehicle speed detected by the vehicle speed sensor becomes larger in a situation where the detected vehicle speed is equal to or greater than a given value (110).
Regarding claim 3 which depends from claim 2, Sawada discloses wherein the controller is configured to set the additional deceleration to be larger when the steering angle detected by the steering angle sensor is relatively large than when it is not relatively large (col. 17, lines 32-38 discloses how a steering sensor allows for calculation of the lateral acceleration which is then used to inform the braking, acceleration and the drive force control. for example col. 14, lines 60-67 disclose how the load effects acceleration.).
Regarding claim 11 which depends from claim 6, Sawada discloses wherein the controller is configured to reduce the additional deceleration when a rate of change in the steering angle detected by the steering angle sensor decreases (this citation uses this sensor to determine load which would then calculate a reduced load and so a reduced deceleration would be needed).

Allowable Subject Matter
Claim 4-7, 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 14 and 17 require that as the steering angle becomes smaller the system will increase the difference in additional deceleration between when the spring constant is small than when it is large.
Claims 5, 6, 7, 12, 13, 15 and 16: require that the rate of decrease to the acceleration addition is more when the spring constant is small vs. large.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.